A motion for rehearing was made in this case on December 4, 1890, and on December 24, 1890, the following opinion was filed:
Per Curiam.
In this case a motion for a rehearing is made, based on several grounds, only one of which merits attention.
In the opinion handed down, it was held that the defendant Smith Blass had no legal or equitable interest in the first parcel of land, being the parcel described in the deed in escrow to Robert Hunter, Jr. The Court, at the conclusion of the opinion, affirmed the decree below, which declared that Smith Blass was the legal and equitable owner of both parcels of land, as against any and nil claims of complainant, and that said Smith Blass was entitled to the possession of the premises, and directed complainant to give up and restore possession to him on demand, etc. It should have been modified in accordance with the opinion affirming it as to the second parcel *532covered by tbe Smith Blass mortgage, and dismissing both the original and cross-biíls of complaint as to parcel No. 1, referred to, without- prejudice. No rehearing will be granted, but the decree entered will be modified accordingly. No costs will be awarded to either party upon this motion.